DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the cylindrical closing tube" in section d, line 2 (page 67, line 5).  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the “cylindrical closing tube” in section d, line 2 is the same as “closing tube” introduced in section a (i), line 5 (page 65, line 15).  Clarification is required. 

Allowable Subject Matter
Claims 1-8 are allowed.
Claims 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for allowance:  claims 1, 5 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Bilani (US 6,036,036), does not teach “the transverse top wall integrally formed with an exterior circumferential sidewall having an exterior surface with a retaining cover first ear recessed area to receive a first ear of the retaining cover, the first ear recessed area also serves as a first pressure area and an oppositely disposed second ear 10recessed area to receive a second ear of the retaining cover, the second ear recessed area also serves as a second pressure area; the body of the first locking tooth affixed 5at an interior end of said interior surface of said circumferential sidewall and extending at an angle relative to said interior sidewall; the body of the second locking tooth affixed at an interior end to said interior surface of said circumferential sidewall and extending at an angle relative to said interior sidewall; a retaining cover includes an exterior sidewall and a top wall with an interior top body into which is retained a concealed permanent magnet, the sidewall extends to said first ear and to said oppositely disposed parallel second ear respectively retained in the first and second recessed areas in the exterior wall of the sealing 25cap, the concealed permanent magnet retained in the retaining cover is retained above the sealing cap; a cylindrical exfoliating sponge having a transverse proximal rear surface, 15a cylindrical body and a transverse distal front surface, the transverse proximal rear surface of the cylindrical exfoliating sponge affixed to the distal transverse front wall of the dispensing nozzle; the first standoff having a first body with a first cavity extending - 59 -from a surface of the first body into the first body; the second standoff having a second body with a 5second cavity extending from a surface of the second body into the second body; wherein the retaining cover is retained onto the sealing cap with the concealed permanent magnet within an interior body concealed by the flat round top wall 20and sidewall of the retaining cover and retained onto the sealing cap by the oppositely disposed ears, the concealed permanent magnet facilitates the retaining cover resting on a metal shelf while the container extends ventrally upward; whereby, said ears on the closing cover provide the location for a simultaneous inward pressure on said exterior surface of said circumferential sidewall of said 25sealing cap at locations adjacent said first locking tooth and said second locking tooth, inward pressure of the ears disengages said first locking tooth from said - 60 -first cavity of said first standoff and disengage said second locking tooth from said second cavity of said second standoff and a reverse rotation of the sealing cap unthreads the cylindrical closing tube from the dispensing nozzle and further inward pressure on the ears unlocks the first locking tooth from the first cavity 5and unlocks the second locking tooth from the second cavity” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record, Bilani (US 6,036,036), does not teach “the transverse top wall integrally formed with an exterior circumferential sidewall having an exterior surface with a first recessed area and a parallel 25opposite second recessed area, the sealing cap further includes an interior circumferential surface terminating in a circumferential bottom rim, the -61 -respective interior surface of said transverse top wall and said circumferential interior sidewall surrounding a sealing cap interior chamber with an open bottom; a retaining cover includes an exterior sidewall and a top wall with an interior top body into which is retained a permanent magnet which is concealed within the - 62 -interior top body, the exterior sidewall extends to a first retaining member retained in said first recessed area of said sidewall of said sealing cap and an oppositely disposed parallel second retaining member retained in said second recessed area of said sidewall of said sealing cap, the concealed permanent 5magnet is retained in the retaining cover above the top of the sealing cap; a cylindrical exfoliating sponge having a transverse proximal rear surface, a cylindrical body and a transverse distal front surface, the transverse proximal rear surface of the cylindrical exfoliating sponge affixed to the distal transverse front wall of the dispensing nozzle; the first standoff having a first body to receive said first locking tooth; the second standoff having a second body to receive said second locking tooth; wherein the permanent magnet facilitates the retaining cover resting on a metal shelf while the container extends vertically upward” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,921,746 to Baarman is directed to the state of the art as a teaching of a magnet inside a cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754